 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------------ x
 JANE DOE,

        Plaintiff,

 v.                                                                   Case No. 18-cv-1769

 SOLERA CAPITAL LLC and MOLLY
 ASHBY, jointly and severally,

        Defendants.
                                                             x


                           MOTION TO FILE DOCUMENT UNDER SEAL

        The parties jointly request to file the attached document under seal for the reasons stated to

the Court in the telephone conference on October 22, 2020.

 Dated:           New York, New York
                  April 29, 2021

                                                        Respectfully Submitted,


                 /s/                                                  /s/
Jeanne Mirer                                             David Grech
Ria Julien                                               Lindsey Blackwell

MIRER MAZZOCCHI                                          GORDON REES
& JULIEN, PLLC                                           SCULLY MANSUKHANI, LLP
One Whitehall Street, 16th Floor                         1 Battery Park Plaza, 28th Floor
New York, NY 10004                                       New York, New York 10004
Phone: (212) 231-2235                                    (212) 269-5500
jmirer@mmsjlaw.com                                       dgrech@grsm.com

Attorneys for Plaintiff Jane Doe                         Attorneys for Defendants
                                                         Solera Capital LLC and Molly Ashby

                                                                  Granted. The Clerk of Court is respectfully directed
                                                                  to terminate the motion. Doc. 139.

                                                                  So ordered.



                                                                             4/30/2021
